Citation Nr: 0736767	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-36 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disability. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
disability exhibited by memory loss.

3.  Entitlement to service connection for a cervical spine 
disability.  

4.  Entitlement to service connection for a disability 
exhibited by memory loss.

5.  Entitlement to service connection for a lumbar spine 
disability, characterized as herniated disc of the lumbar 
spine, status-post laminectomy with left leg radiculopathy. 

6.  Entitlement to service connection for a disability 
exhibited by nerve damage. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1951 to November 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision.  In August 2007, 
the veteran appeared in a videoconference hearing before the 
undersigned. 

The issues of service connection for a cervical spine 
disability, lumbar spine disability, disability exhibited by 
memory loss, and disability exhibited by nerve damage are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a cervical spine disability was 
denied in October 1995; the veteran did not appeal that 
decision.

2.  Evidence received since the October 1995 rating action 
relates to a previously unestablished fact and raises a 
reasonable possibility of substantiating the veteran's 
service connection claim for a cervical spine disability. 

3.  Service connection for a disability exhibited by memory 
loss was denied in October 1995; the veteran did not appeal 
that decision.

4.  Evidence received since the October 1995 rating action 
relates to a previously unestablished fact and raises a 
reasonable possibility of substantiating the veteran's 
service connection claim for a disability exhibited by memory 
loss.


CONCLUSIONS OF LAW

1.  The October 1995 rating action, denying service 
connection for a cervical spine disability, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995); currently 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted sufficient 
to reopen the veteran's claim for entitlement to service 
connection for a cervical spine disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The October 1995 rating action, denying service 
connection for a disability exhibited by memory loss, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

4.  New and material evidence has been submitted sufficient 
to reopen the veteran's claim for entitlement to service 
connection for a disability exhibited by memory loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's new 
and material evidence claims.  This is so because the Board 
is taking action favorable to the appellant as to both of the 
issues addressed in this decision and the remaining issues 
are addressed in the remand section.  Thus, a decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence:  Cervical Spine Disability

The RO denied service connection for a cervical spine 
disability in October 1995.
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.  Thus, the October 1995 decision became final 
because the veteran did not file a timely appeal.

The claim for entitlement to service connection for a 
cervical spine disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in September 2003.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records 
and VA examination reports.  In denying the claim, the RO 
found that there was no indication of a cervical spine 
disability in service or within a year after service 
discharge.  

The Board finds that the evidence received since the last 
final decision in October 1995 is not cumulative of other 
evidence of record, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating his claim.

Newly received evidence includes medical opinions providing a 
nexus between cervical spine disability and service.  In a 
September 2003 letter, D.R. Stutz, M.D. noted that the 
veteran's continued pain in his back, shoulders, legs, arms, 
and dizzy spells could certainly be due to an accident during 
service as described by the veteran.  Dr. Stutz added that 
the veteran has suffered additional back problems since that 
time but that service injury could have initiated the events 
causing his current disability.  In a letter also dated in 
September 2003, W. Dinenberg, M.D. noted the veteran's 
account of his fall in service and opined that given the 
significant trauma, he could not exclude it as a cause of the 
veteran's multiple chronic musculoskeletal conditions, 
including his back and shoulder pain.  An August 2007 letter 
from the veteran's VA physician noted the veteran's fall in 
service, subsequent hospitalization, and his recent 
treatment.  She stated the veteran's cervical spine 
disability was much more likely than not directly related to 
his in-service fall.  Additionally, an August 2007 letter 
from P. Elsishans, M.D. noted the veteran's service history 
and found that it was at least as likely as not that the 
veteran's cervical spine symptoms were the results of his 
active duty incident.  While the new evidence also includes 
an opinion providing a negative nexus to service, the Board 
finds that the positive nexus opinions are sufficient to 
reopen the claim.  Thus, the cited opinions are new evidence, 
were not previously considered by agency decision makers, are 
not cumulative or redundant, relate to an unestablished fact 
necessary to substantiate the claim, and raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for cervical spine disability is 
reopened.

New and Material Evidence:  A Disability Exhibited by Memory 
Loss

The RO denied service connection for a disability exhibited 
by memory loss
in October 1995.  As the veteran did not file a timely 
appeal, the October 1995 decision is final.  See supra 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.

The claim for entitlement to service connection for 
disability exhibited by memory loss may be reopened if new 
and material evidence is submitted.  See supra Manio v. 
Derwinski, 1 Vet. App. 140 (1991); 38 C.F.R. § 3.156(a);  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records 
and VA examination reports.  In denying the claim, the RO 
found that there was no evidence relating the veteran's 
disability to any neurological abnormality resulting from 
service.    

The veteran applied to reopen his claim for service 
connection in September 2003. The Board finds that the 
evidence received since the last final decision in October 
1995 is not cumulative of other evidence of record, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating his claim.

Newly received evidence includes a medical opinion providing 
a nexus between disability and service.  An August 2007 
letter from the veteran's VA physician noted that his memory 
loss was much more likely than not directly related to his 
in-service fall.  While the new evidence also includes an 
opinion providing a negative nexus to service, the Board 
finds that the positive nexus opinion cited herein is 
sufficient to reopen the claim.  This new evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for a disability exhibited by memory 
loss is reopened.


ORDER

New and material evidence has been received sufficient to 
reopen a claim for  entitlement to service connection for a 
cervical spine disability.  To this extent, the appeal is 
allowed.

New and material evidence has been received sufficient to 
reopen a claim for  entitlement to service connection for a 
disability exhibited by memory loss.  To this extent, the 
appeal is allowed.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim . 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

Service medical records show that in June 1952, the veteran 
fell through a hatch on-board a ship.  As a result he had 
paresis of the left lateral rectus with diplopia for which he 
was hospitalized; it was noted that he completely cleared.  
It was thought that in the accident, the veteran landed on 
his feet and received a glancing blow to his forehead.  The 
records are contradictory as to whether he lost 
consciousness.  Headaches of varying frequency and blackouts 
were also noted.  Following this accident, the veteran had 
diagnoses of paralysis of extrinsic muscle, eye, and post-
traumatic left lateral rectus.  A September 1952 neurological 
consultation report noted that there was no evidence of any 
organic residual from his old injuries and the veteran's 
symptoms were based on conversion mechanisms.  The veteran 
was subsequently discharged from service due to emotional 
instability reaction.  

A December 2003 VA examination report noted a lumbar spine 
herniated disk, status post laminectomy with evidence of left 
leg radiculopathy, degenerative disk disease of the cervical 
spine with evidence of left upper extremity radiculopathy, 
and no gross evidence clinical evidence of memory loss.  The 
examiner concluded that none of the disabilities could be 
related to service without resorting to speculation as there 
was no available documentation in service or several years 
after service that the veteran complained of or was treated 
for these disabilities.  

As touched upon above, Dr. Stutz noted in a September 2003 
letter that the veteran's continued pain in his back, 
shoulders, legs, arms, dizzy spells could certainly be due to 
his accident during service.  Dr. Stutz added that the 
veteran suffered additional back problems since that time but 
that service injury could have initiated the events causing 
his current disability.  In a letter also dated in September 
2003, Dr. Dinenberg opined that given the significant trauma 
during service, he could not exclude it as a cause of the 
veteran's multiple chronic musculoskeletal conditions, 
including his back and shoulder pain.  The August 2007 letter 
from the veteran's VA physician stated that the veteran's 
double vision (indicating a cranial nerve dysfunction), short 
term memory loss, and degenerative disc disease of the 
cervical and lumbar spine were more likely than not directly 
related to his in-service fall.  Also, an August 2007 letter 
from Dr. Elsishans noted that it was at least as likely as 
not that the veteran's cervical and lumbar spine symptoms 
were the results of his fall in service.  Therefore, on 
remand, the veteran should be afforded an examination to 
determine the nature and etiology of the claimed 
disabilities. 

The veteran also testified at his August 2007 hearing that he 
received treatment from various VA medical centers, including 
Chicago (around 1989) and Sarasota.  Additionally, in 1995, 
the veteran submitted a list of his physicians who have 
treated him over the years.  Because VA is on notice that 
there are additional records that may be applicable to the 
veteran's claims and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992). On remand, the RO should 
ensure that all identified treatment records are associated 
with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain records from the 
VA facilities in Chicago (1989) and 
Sarasota.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available. 

2.	With any necessary assistance from the 
veteran, the RO should attempt to get 
records from the physicians the veteran 
has listed in correspondence received 
in 1995.  All efforts to obtain these 
records should be fully documented.

3.	The RO should schedule the veteran for 
VA examination(s) to determine the 
nature and etiology of any cervical 
spine disability, lumbar spine 
disability, a disability exhibited by 
memory loss, and a disability exhibited 
by nerve damage.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner(s) prior to completion of the 
examination report(s), and the 
examination report(s) must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed. 

If any of the claimed disabilities on 
appeal are diagnosed, the examiner(s) 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that that particular disability 
is related to service (specifically the 
1962 fall).  The rationale for all 
opinions expressed must also be 
provided.  The examiners should also 
address the various conflicting 
etiology opinions cited herein. 

4.	Thereafter, if any of the issues on 
appeal remain denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for further 
appellate review

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


